Title: From John Adams to Thomas McKean, 26 November 1815
From: Adams, John
To: McKean, Thomas



Dear Sir
Quincy Nov. 26 1815

Your favour of the 20th revives me. A Brother Octogenarian who can write with Such vigour of hand and mind, excites a kind of Emulation even in these old Veins.A History of the first War of The United States, is a very different thing from an History of The American Revolution. I have Seen in France a military History of France during the Reign of Louis the 14th. by the Marquis of Quincy. This Work was held in high esteem by military men: but it was nothing like an history of the Reign of that Monarck
General Wilkinson may have written the military History of the War that followed the Revolution, that was an effect of it, and was supported by the American Citizens in defence of it, against an invasion of it, by the Government of Great Britain and Ireland and all her Allies black white and pied: but this will, by no means be an history of the American Revolution.
The Revolution was in the Minds of the People, and in the Union of the Colonies, both of which were accomplished, before Hostilities commenced. This Revolution and Union were gradually forming from the year 1760 to 1775. The Records of the British Government and the Records of all the thirteen Colonies, and the Pamphlets Newspapers and handbills of both Parties must be examined and the Essence extracted before a correct history can be written of the American Revolution.
I agree with you that General Wilkinson’s Talents are by no means inconsiderable. His openness of Soul and a little too much pomp have as usual made him Ennemies and given them Advantages.I do not recollect that my impatience was ever wrought up to an higher pitch, than by the total failure of all Intelligence Official and unofficial from Saratoga, for so long a time after We had heard a confused fugitive rumour of the defeat of Burgoine. Wilkinson according to your Anecdote, which I never heard before, seems to have put an amorous Construction on the Precept Cedant Arma Togee. I had I known that he had fallen in Love at Reading with so fine a Woman as his after Wife really was, my rigorous heart would have somewhat relented.
I remember a jocular Suggestion thrown out in a private Conversation in which Mr Samuel Adams and Mr Hancock wer present on the morning after Wilkinsons Arrival, and before Congress met: that it would be proper to present the Courier with a horsewhip and a pair of Spurrs: but I never before heard that a Motion was actually made in Congress, in jest or in earnest to that purpose. I must have been absent at that moment upon some Committee.
Awakenings and Revivals of Religion always attend the most cruel Extremities of Anarchy Despotism and civil War. They have brought again the Pope and all his train of Jesuits, Inquisitions Sorbonnes Massacres &c The Pendulum Swings as far on one Side as on the other. You and I should be convinced that our Friend Governor Adams was in the right when he said that Anarchy was better than Tyranny because it was of shorter duration: if We did no know that Anarchy is always followed by more permanent Despotism.
Washington and Jefferson have introduced a Custom of retiring after Eight Years, and Madison it is said will follow their Example. I am not inamoured with this practice. I may be wrong.
I have heard the Names you mention and Governor Tompkins of New York Added to them. I can only conjecture. But I presume Mr Monroe will be nominated by the Republicans and Mr King by the Federalists. The Event cannot be doubtfull in your Mind or mine. A Vice President will probably be sought by the Republicans in New York. I know not who will be Selected by the Federalists, unless it be Mr Harper of Mariland. But in the present posture of Men and Things Mr King for President and Mr Harper for Vice President will not be an equal Match for Mr Monroe for President and any one of the Gentlemen of New York you have named as Vice President; or any respectable Gentleman of Pensilvania.
I must acknowledge I contemplate with pleasure the rising Generation. As much Secluded as I am from the World I See a Succession of able and honourable Characters from Members of Congress down to Batchelors and Students in our Universities, who will take care of the Liberties which you have cherrished and done So much to Support. The greatest danger is that their Numbers are So great, and their Pretensions will all be So high, that Rivalries, pernicious to the Nation and her Union may arise.
The Federalists will still hold up their Pretentions and nominate their Men, however desperate their prospect may be.
I am, my dear Sir your old Friend
John Adams